UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KLAYMAN et al., )
Plaintiffs, ;
v i Civil Action No. 13-0851 (RJL)
OBAMA et al., 3 F I L E D
Defendants. ) NOV 0 9 2015
ORDERfIA Clark, U.S. District & Bankruptcy

Courts for the District of Columbia
(November 3 ,2015)

For the reasons set forth in the Memorandum Opinion entered this date, it is
hereby
ORDERED that plaintiffs’ Renewed Motion for Preliminary Injunction [Dkt.

#149] is GRANTED as to plaintiffs J .J . Little and J .J . Little & Associates, PC. and
DENIED as to plaintiffs Larry Klayman, Charles Strange, and Mary Ann Strange; it is
further

ORDERED that the Government:

(1) is barred from collecting, as part of the NSA’S Bulk Telephony
Metadata Program, any telephony metadata associated with J .J. Little
and J .J . Little & Associates, PC. Verizon Business Network Services

telephone subscriptions; and

(2) must segregate out all such metadata already collected from any future

searches of its metadata database.

SO ORDERED.

/

RICHA ON
United States District Judge